Citation Nr: 1520955	
Decision Date: 05/15/15    Archive Date: 05/26/15

DOCKET NO.  13-25 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder, anxiety disorder, and posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from May 1967 to May 1968. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The Board has recharacterized the issue of service connection for PTSD as entitlement to service connection for an acquired psychiatric disorder, to include PTSD, major depressive disorder, and anxiety disorder, as well as any other relevant diagnoses pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA has a duty to assist a claimant in the development of a claim.  Unfortunately, a remand is necessary to provide an examination.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159. (2014). 

The Veteran was provided with a QTC mental health examination for his claim in April 2011.  After a review of the record and an interview, the examiner provided Axis I diagnoses of recurrent major depressive disorder and anxiety disorder, not otherwise specified (NOS).  The examiner also diagnosed the Veteran with polysubstance and alcohol abuse.  

With regard to the Veteran's alleged in-service stressor for his claim of service connection for PTSD, the Veteran reported unwanted sexual advances from, and eventual sexual relationship with, his sergeant during service.  This relationship was ongoing for a few months.  The Veteran informed the examiner that he eventually told his psychiatrist, and he was moved out into the barracks where he was with other people.  The Veteran did not report being forced to engage in sexual relations with the sergeant, according to the examiner.  The examiner then appears to contrast this report with the Veteran's reports of being forced into sexual relations with his sergeant during service.  

In the nexus portion of the report, the examiner provided that the Veteran's chronic mood disorder was more likely connected to his ongoing substance abuse and dependence.  He also stated that the Veteran's substance abuse was more likely than not related to his discomfort about his sexual orientation.  Citing to the criteria of avoidance of stimuli, the examiner commented that the Veteran joined a gay community in San Francisco and engaged in sexual relationships with other men.  These actions, the examiner opined, do not show avoidance of stimuli associated with the Veteran's reported stressor.  

The Board finds the April 2011 examiner's opinion inadequate for a few reasons.  The examiner concluded that the Veteran's mood disorder was more likely connected to his ongoing substance abuse and dependence.  However, the Veteran had reported on numerous occasions over the course of his claim that he began the abuse of drugs and alcohol as a result of undergoing sexual trauma while in the military.  There is some suggestion, at least from the Veteran, that psychiatric symptoms began during active service at a time contemporaneous with the Veteran's substance abuse.  Further, in a December 2012 statement, the Veteran disagreed with the examiner's assessment of his sexual orientation, stating that he was not, nor had he ever been, a homosexual.  The Veteran's wife also submitted a statement in April 2013 that alleged her husband was heterosexual and the sexual abuse he underwent in the military was not consensual.  

The Veteran's service treatment records from March 1968 document the diagnosis of sociopathic personality disorder, manifested by drug use and lack of satisfaction in life.  Subsequently, the Veteran was discharged from the military due to unsuitability based on this diagnosis.  Post-service treatment records from June 1968 show diagnoses of anxiety reaction with depressive features.  The Board notes that the record contains a significant amount of psychiatric complaints and diagnoses at the time of separation of service or immediately thereafter.  The April 2011 examiner did not specifically address these diagnoses in his opinion.  Rather, he attributed any psychiatric symptoms to polysubstance abuse. 

In summary, the examiner did not explain why he formed the conclusions noted above, that a mood disorder was caused by substance abuse, which was caused by discomfort with sexual orientation.  Therefore, his opinion is incomplete and inadequate.  Even if the opinion did contain rationale, the Veteran has since responded to the examination and explicitly denied certain portions of the history as noted by the examiner.  Consequently, the Board finds that another VA examination and medical opinion is needed to determine the etiology of any current psychiatric disability.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (Once VA undertakes to provide an examination it is obligated to insure that the examination is adequate).  See also 38 U.S.C.A. § 5103A(d) (West 2014).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination with a VA psychiatrist or psychologist, but NOT the examiner who examined him in April 2011.  The new examiner should identify any and all current psychiatric diagnoses.  The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report or in an addendum.  All indicated studies should be performed. 

(a) If PTSD is diagnosed, the examiner should identify the elements supporting the diagnosis, to include the stressor(s).  If PTSD is not diagnosed, the examiner should explain why the Veteran does not meet the criteria for this diagnosis. 

(b) With respect to any other diagnosed psychiatric disorders, to include major depressive disorder, anxiety, bipolar syndrome, or any others, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that each of the diagnosed psychiatric disorders originated while the Veteran was serving on active duty or is otherwise etiologically related to service. 

In providing this opinion, the examiner is asked to address the psychiatric diagnosis of sociopathic personality disorder during service as well as the diagnosis of anxiety reaction with depressive features in June 1968, shortly after separation from service, within the context provided by the Veteran's claim and subsequent statements regarding undergoing sexual trauma while in the military.  

The examiner should also discuss whether the Veteran's alcohol and substance abuse during military service was a form of self-medicating for his psychiatric symptoms or, in the alternative, whether the Veteran's alcohol and substance abuse in service caused him to develop any currently diagnosed psychiatric disorder.

A complete rationale should be given for all opinions and conclusions expressed.

2.  Then readjudicate the issue on appeal. If any benefit sought is not allowed, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals




